Citation Nr: 1708458	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-24 659	)	DATE
	)
	)

 
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES
 
1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease with right wrist scars.
 
2.  Entitlement to a rating in excess of 30 percent for neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release.
 
3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty service January 1985 to February 1988.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
In February 2015, these issues were remanded for further development.  They have now been returned to the Board for adjudication.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).
 
The issue of entitlement to a total disability evaluation based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The Veteran's right wrist degenerative joint disease is manifested by pain, stiffness and limited motion, but not by any ankylosis.
 
2.  The Veteran's right wrist scars are constitute an area less than 39 square centimeters  and are not painful or unstable.
 
3.  The Veteran's neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release, has not been primarily manifested by impairment consistent with severe incomplete paralysis of the median nerve.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a rating in excess of 10 percent for degenerative joint disease with scars of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 5214, 5215, 7801-7805 (2016).
 
2.  The criteria for a rating in excess of 30 percent for neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.120, 4.123, 4.124a, Diagnostic Codes 8615, 8616 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Relevant Laws and Regulations
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.
 
The RO has evaluated the Veteran's right wrist degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Diagnostic Code 5215 [wrist, limitation of motion of] provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The 10 percent rating is the maximum rating provided under Diagnostic Code 5215.
 
Diagnostic Code 5214 [wrist, ankylosis of], which is the only other diagnostic code which specifically references the wrist, requires favorable ankylosis in 20 to 30 degrees of dorsiflexion for a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.
 
Disabilities of the joints can also be assigned a primary evaluation under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.   While the Veteran has been found to have degenerative joint disease of the right wrist, because he is already in already in receipt of a 10 percent rating for this disability, no higher rating can be assigned based on Diagnostic Code 5003, and this diagnostic code will not be further discussed.
 
Under the regulations pertaining to scars, compensable evaluations may be assigned where a scar not of the head, face, or neck is painful, unstable, or is deep and nonlinear and covering an area of at least 39 square centimeters.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.
 
In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.
 
The Veteran's neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release, is rated under Diagnostic Codes 8599, for conditions of the peripheral nerves, and 8615, for neuritis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8599-8615.  Under Diagnostic Code 8615, neuritis of the median nerve for the dominant extremity is assigned a 30 percent rating when incomplete paralysis is moderate and a 50 percent rating when it is severe.  Complete paralysis is assigned a 70 percent rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615.
 
Diagnostic Code 8616 is assigned for incomplete paralysis of the ulnar nerve.  Moderate incomplete paralysis of the ulnar warrants a 30 percent rating, and severe incomplete paralysis warrants a 40 percent rating.  38 C.F.R. § 4.124a, Diagnostic Codes 5816-8616 (2016).
 
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  
 
In rating neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, the disability is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.
 
The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 

Factual Background
 
The Veteran contends that his service-connected right wrist disabilities warrant ratings higher than 10 percent and 30 percent.  The Veteran submitted the current claim on appeal in November 2008 regarding residuals of a right wrist fracture, to include carpal tunnel release.  In a January 2009 rating decision, the Veteran was assigned separate ratings for degenerative joint disease with scars of the right wrist (10 percent) and neuritis, status post right radius and ulnar fracture with postoperative carpal tunnel release (30 percent).
 
At a January 2009 VA examination, the Veteran reported constant right hand and wrist pain which was elicited by physical activity and stress.  Examination of the right radius and ulna revealed normal findings.  There was tenderness and guarding of movement in the wrist, but no signs of edema, effusion, weakness, redness, heat, or subluxation.  Range of motion testing revealed dorsiflexion to 30 degrees, palmar flexion to 40 degrees, radial deviation to 10 degrees, and ulnar deviation to 15 degrees.  Range of motion testing was also performed on the opposite joint.  The examiner noted that joint function was additionally limited after repetitive use due to pain, fatigue, weakness, lack of endurance, and pain, but stated that there was no additional limitation in degree.  There was a level scar present measuring 3 centimeters by 0.3 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, abnormal color or texture, or limitation of motion.  The examiner opined that the disorder did not affect the claimant's usual occupation, noting that the Veteran was unemployed, but stated that the condition did limit hand activities.
 
At a January 2009 VA examination, the Veteran reported tingling and numbness in his fingers and weakness in the fingers and hand.  He stated that he had numbness at night and morning and when driving, and constant tingling.  He reported that it caused trouble driving a car, opening doors, using the computer, writing, performing personal hygiene, shaving, sleeping, and working with his hands.  Neurological examination found coordination within normal limits and no motor dysfunction.  There was abnormal sensory function in the right fourth and fifth fingers.
 
At an April 2010 VA examination the Veteran reported constant pain which was exacerbated by physical activity.  Physical examination found right wrist dorsiflexion to 0 degrees, palmar flexion to 40 degrees, radial deviation to 10 degrees, and ulnar deviation to 0 degrees.  There was no change in the range of motion after repetitive motion.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack or endurance, or incoordination after repetitive use.  Opposite joint range of motion testing was also performed.  The examiner found no ankylosis.  The Veteran was noted to have a linear, superficial right wrist osteotomy scar that was 7 centimeters by 0.3 centimeters.  The Veteran also had a superficial wrist plate scar that was 6 centimeters by 0.2 centimeters.  The scars were not painful and had no skin breakdown, inflammation, edema, or keloid formation.  The scars were not disfiguring and did not cause either a limitation of motion or function.  
 
At an April 2010 VA examination, the Veteran reported having tingling, weakness, and numbness in his fingers and difficulties with shaving, tying his shoes, buttoning his shirt, opening doors, brushing his teeth, combing his hair, driving his car, shifting gears, using the telephone, using a keyboard, lifting, holding, writing, exercising, using tools, and having extreme pain in winter.  He also reported trouble with meal preparation, mowing the grass, yardwork, using the restroom, opening bottles, putting on socks, eating, and pulling things from his pocket.  Neurological examination found motor function within normal limits.  There was abnormal sensory function with findings of numbness from the mid forearm down, including the hand.  There was motor dysfunction demonstrated by diminished grip with motor power of 4/5.  There was sensory dysfunction demonstrated by glove pattern numbness.  The examiner found that the condition affected the Veteran's occupation by limiting right hand activity.
 
The Veteran most recently attended a VA examination in October 2015 with a physician who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported flare ups of the right wrist which caused burning pain or dull constant pain limiting motion.  Range of motion testing found right wrist palmar flexion to 30 degrees, dorsiflexion to 20 degrees, and ulnar and radial deviation to 15 degrees.  The examiner noted that the range of motion restrictions limited wrist activity and that there was pain on examination which caused functional loss.  After repetitive use testing, there was no additional loss of function or range of motion.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during a flare up, and that pain, weakness, fatigability, or incoordination did limit functional ability with repeated use over a period of time or during a flare up.  There was no evidence of pain with weight bearing or crepitus, but there was localized tenderness or pain on palpation.  Range of motion in the opposite joint was normal.  Muscle strength and reflexes were normal, and there was no atrophy or ankylosis.  

Regarding neuritis, the examiner noted found that the Veteran reported severe constant and intermittent dull pain, severe paresthesias and/or dysesthesias, and severe numbness.  There was decreased sensation in the inner/outer forearm and hand/fingers, but no tropic changes characterized by loss of hair, smooth/shiny skin, etc.  The examiner found that the Veteran had mild incomplete paralysis of the median nerve and mild incomplete paralysis of the ulnar nerve, but no complete paralysis.  The Veteran had scars related to the wrist condition, but they were not painful, unstable, or of an area equal to or greater than 39 square cm.  The examiner diagnosed the Veteran with right wrist degenerative arthritis and neuritis status post right radius and ulnar fracture with postoperative carpal tunnel release.  The examiner separately clarified that the wrist was not ankylosed, as there was measurable range of motion in all directions and he had not undergone wrist fusion surgery.  He wrote that the condition did impact his ability to work my limiting data entry, lifting, writing, and working with right hand loss of dexterity, all of which would limit his ability to function in his occupation as engineer, as well as other white collar work requiring data entry or working as a factory worker.
 
The Veteran has also submitted private treatment records of right hand and wrist treatment.  In March 2010, the Veteran was noted to have persistent pain and limited motion of the wrist, and he reported having numbness and tingling in the fingers and hand, with additional pain at night and with repetitive lifting work.  The Veteran reported that he was unable to work due to pain with lifting with this right hand.  His hand was tender to palpation, and he was noted to lack approximately 60 degrees of extension and 15 degrees of flexion when compared to the left wrist.  He had approximately 2 to 3 degrees of ulnar and radial deviation of the wrist.  The Veteran was noted to have decreased grip strength in the right hand and decreased sensation to pinprick.  The physician opined that the Veteran was "unable to do any lifting or repetitive work with this right hand," and since he was right hand dominant, he was "fairly disabled from this as far as use of the right hand."
 
In April and May 2010, the Veteran reported continued pain, numbness, and tingling in the hand, with weakness and pain with any movement, lifting, or activity.  Examination found a severe limitation of range of motion of the wrist which was diffusely tender to palpation.  The examiner found "virtually no motion in the ulnar radial directions," and there was weakness with the grip.  The Veteran reported continued pain and inability to use his right arm without severe pain in March 2011.  He reported wearing a brace the majority of the time and having pain with any lifting, twisting, or movement of the wrist.  Physical examination found limited motion with extension to "only about zero or maybe 5 degrees," flexion to approximately 40 to 50 degrees, radial deviation of to 10 degrees, and no real ulnar deviation motion.  The wrist was diffusely tender to palpation, with weakness of grip.  X-rays showed significant degenerative changes.  In April 2011, the Veteran's physician wrote that the appellant had extension of the wrist which was equivalent to dorsiflexion to at most 5 degrees, flexion to 40 or 50 degrees, and severe limitation with ulnar deviation and radial deviation to about 10 degrees.
 
The Veteran's VA treatment records show occasional complaints of severe right wrist pain.  In April 2010, he reported constant pain that made it difficult to find a comfortable position for sleep.  Examination revealed deformity and limited motion and weakness in the grip of the right hand.  His wrist appeared "partially fused."  In February 2011 and May 2013, he reported chronic right wrist pain.
 

Right Wrist Degenerative Joint Disease
 
The Board has reviewed all of the evidence of record, but finds that a rating higher than 10 percent is not warranted for right wrist degenerative joint disease with scars. 
 
The Veteran's right wrist degenerative joint disease with scars is rated under Diagnostic Code 5215, which provides for a maximum assignment of a 10 percent rating for limitation of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
 
Under Diagnostic Code 5214, higher ratings are available only when there is ankylosis of the wrist.  The Veteran has argued that he does have ankylosis and should be assigned a higher rating, and that he believes a diagnosis of osteoarthritis to be the same as a diagnosis of ankylosis.  The Board does not agree, and the preponderance of the probative medical evidence of record shows that the Veteran's right wrist is not ankylosed.  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, 68 (4th ed. 1987)].  Although the Veteran evidences a severely limited range of wrist motion, including painful motion, the medical evidence of record preponderates against finding ankylosis.  The Veteran's private and VA examiners wrote that the Veteran's wrist had "virtually no motion" and appeared "partially fused," but at no point did they find that there was ankylosis or a total lack of motion in the wrist.  This question was specifically addressed by the October 2015 VA examiner, who clarified that the wrist was not ankylosed, as there was measurable range of motion in all directions and the appellant had not undergone wrist fusion surgery.  
 
The Board has considered the Veteran's complaints of pain, weakness, and fatigability, but is unable to find that these assertions allow for a rating higher than 10 percent.  The record shows that the Veteran does report severe pain in his wrist, as well as weakness and other symptoms which limit his range of motion.  The Board is sympathetic with the Veteran's complaints of weakness, pain, and fatigue, but these complaints do not allow for the assignment of a higher rating.  While painful motion may be taken into consideration in the assignment of a higher rating based on limitation of motion, here, the next higher rating criterion requires a finding of ankylosis of the right wrist.  At no time has the Veteran been shown to have ankylosis.  There is therefore no indication, even when taking the Veteran's painful motion, flare ups, and other symptoms into consideration, that a rating higher than 10 percent is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.
 
The Board also finds that although the Veteran has been found to have scars associated with his right wrist disability, a separate compensable rating for such scars is not warranted.  At multiple VA examinations, it was noted that these scars constitute an area less than 39 square centimeters and they are not painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Although the Veteran has had tenderness to palpation around his right wrist, it has not at any time been indicated that the scars themselves cause pain.  Therefore, the criteria for a separate compensable rating for scars associated with service-connected right wrist disability have not been met, and a separate evaluation for the Veteran's scars is not warranted.  Id.
 
In sum, the preponderance of the evidence establishes that the Veteran's service-connected degenerative joint disease with scars of the right wrist does not meet the criteria for a rating higher than 10 percent, and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b).
 
Neuritis
 
The Veteran also contends that his right upper extremity neuritis, status-post radius and ulnar fracture with postoperative carpal tunnel release, warrants a rating higher than 30 percent.  The Board has reviewed all of the evidence and finds that 30 percent is the highest rating that can be assigned for the entire period on appeal.
 
The preponderance of the probative medical evidence shows that the Veteran's right upper extremity neuritis has been no worse than moderate throughout the appeal period.  The Veteran is right-hand dominant, and the October 2015 VA examiner clarified that the nerves affected are the right median and ulnar nerves.  Combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, VA should consider the applicability of the radicular group ratings.  See 38 C.F.R. § 4.124a, Note. III (2016).  While the VA examiner failed to specify whether the median or ulnar nerve was the nerve of major involvement, the Board finds that the failure to do so does not affect the evaluation of the Veteran's disorder, as his neuritis has been found to be no worse than moderate.  Under either rating criteria, for both the median and ulnar nerves, no more than a 30 percent rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8615, 8616.
 
To warrant a higher rating of 40 or 50 percent under either Diagnostic Codes 8615 or 8616, the Veteran must be shown to have "severe" incomplete paralysis.  While the Veteran has asserted that he has constant, severe pain, and that his neuritis causes weakness, numbness, and tingling, these symptoms, though credibly asserted, are not sufficient to warrant a finding of "severe" incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes is the rating for "moderate" incomplete paralysis.  38 C.F.R. § 4.123.  There is no medical evidence of any organic changes to the Veteran's right arm and wrist, such as muscle atrophy, and no rating higher than those assigned for "moderate" impairment can be given.  
 
This finding is supported by the findings of VA examinations, which found no atrophy at any time.  The April 2010 VA examination found only slightly diminished grip, with 4/5 motor power, and normal motor function.  The October 2015 VA examiner found that the Veteran had no trophic changes, such as loss of hair or smooth/shiny skin, and he found the Veteran's median and ulnar nerve incomplete paralysis to be "mild."
 
The Board acknowledges that Veteran's assertions that his right arm disability does make using the arm more challenging, causing problems with a wide variety of activities, such as shaving, tying shoes, opening doors, combing his hair, driving, using the telephone, typing, writing, exercising, and lifting or holding objects.  While the Veteran has alleged having more difficulty with some greatly basic tasks, such as buttoning his shirts and brushing his teeth, there is no indication in the record that he is actually prevented from such activities or that he requires assistance in performing activities of daily living, such as basic hygiene.  The Veteran has indicated that they are made more challenging, which is to be expected when movement of the wrist is weakened and accompanied by severe pain.  Such impairment is not inconsistent with a finding of "moderate" neuritis.  In the absence of clinically observed organic changes and evidence of more severe functional impairment, there is no indication of any more severe functional limitation which would not be encompassed by the assignment of "moderate" evaluations for the right arm.  See 38 C.F.R. § 4.40, 4.45.  Additionally, the Veteran at no time has shown any indication of having complete paralysis of the right arm or wrist, requiring that all elbow and wrist movement be lost or severely affected.
 
At no time has any VA examiner or treating medical professional described the Veteran's neuritis as "severe."  VA examiners have found that the Veteran's right upper extremity disabilities impaired his ability to lift objects or do repetitive work with the right hand, and that this affected right hand occupational activities.  But they have not indicated a severe impact on his ability to function, and in the absence of any clinical evidence of severe impairment due to right upper extremity neuritis, no higher rating than 30 percent can be assigned.  38 C.F.R. § 4.124a.
 
In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
Extraschedular Evaluation
 
The Veteran's representative submitted a brief in February 2015 asserting that the appellant's right upper extremity disabilities impaired his occupational functioning, and thus an extraschedular rating should be considered.  The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).
 
There is a three-step analysis for determining whether an extraschedular evaluation is appropriate for a service connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
 
After reviewing all of the evidence of record, the Board finds that the severity of the Veteran's right upper extremity disabilities are adequately contemplated by the rating schedule, and referral for consideration of an extraschedular evaluation is not warranted.  The evidence does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  The applicable rating criteria for diseases of the peripheral nerves are purposefully general so that they can encompass many types of symptoms including loss of reflexes, muscle atrophy, sensory disturbances, and pain, including "excruciating" pain.  38 C.F.R. § 4.123.  The Veteran's symptoms have primarily manifested by pain, weakness, tingling, and numbness.  These are precisely the type of factors considered in the rating criteria.  The Veteran's loss of range of motion is separately considered by the evaluation assigned pursuant to Diagnostic Codes 5214 and 5215, and these diagnostic codes consider all loss of motion, up to and including complete immobility from ankylosis.  There is no evidence of any further impairment outside of the norm for these disorders or which would not be contemplated by the rating criteria.  The Veteran was not hospitalized at any time and has not undergone any surgical intervention for these disorders.  
 
The Veteran and his representative have also discussed how his disabilities have impacted his ability to function at work.  VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The Veteran's evaluations for these disabilities, 30 and 10 percent, are reflective of the impact that such disabilities are expected to have on the appellant's occupational functioning.  To the extent that the evidence indicates that the occupational impact of this particular Veteran's disabilities have been greater than that which is already compensated by the schedular rating, the issue of entitlement to a total disability rating based on individual unemployability is addressed in the remand below.  
 
Furthermore, the Veteran is only service-connected for disabilities of the right upper extremity, and their collective impact on functioning was considered by the VA examination reports discussed above.  The Board therefore finds no reason to further discuss whether there is a collective impact beyond that which has already been evaluated in the record.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  
 
In sum, as the Veteran's symptoms are the type of symptoms contemplated by the Rating Schedule, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the assigned schedular ratings are adequate.  
 
 
ORDER
 
Entitlement to an initial rating in excess of 10 percent for degenerative joint disease with scars of the right wrist is denied.
 
Entitlement to a rating in excess of 30 percent for neuritis, status-post right radius and ulnar fracture with postoperative carpal tunnel release, is denied.
 
 

REMAND
 
The Veteran contends that due to his service-connected right upper extremity disabilities, he is unable to maintain gainful employment.  In February 2015, the case was remanded, in part, to obtain a VA medical examination that addressed how the Veteran's service-connected disabilities impact his employability.  
 
The October 2015 VA examiner found that the Veteran's disorder impacted his ability to work by limiting data entry, lifting, writing, and working with right hand loss of dexterity, all of which would limit his ability to function in his occupation as an engineer, as well as other white collar or factory work.  The Veteran's private physician has also written that the right upper extremity disabilities cause severe impact on the appellant's occupational functioning.  In March 2010, he wrote that the Veteran reported that he was "unable to work due to pain with lifting with this right hand," and that the appellant was "fairly disabled" and "unable to do any lifting or repetitive work with this right hand."  The Veteran's representative has further argued that the Veteran lives in a small town, which has limited sedentary employment opportunities, and that his disabilities prevent him from being able to drive to a city where such jobs would be available.
 
It is clear from the evidence of record that the Veteran does have some occupational impairment from his right upper extremity disabilities, although the Board is unable to determine, based on the current evidence of record, whether these disabilities preclude all forms of substantially gainful employment.  
 
Additionally, in April 2015, the Veteran was sent notice regarding how to establish entitlement to a total disability rating based on individual unemployability and a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  While it does not appear that the Veteran has returned this form, his representative again argued in an August 2016 brief that the appellant is unable to perform substantially gainful employment.  Hence, the Veteran is therefore afforded another opportunity to complete and submit this information.  The Veteran should also be given an additional opportunity to provide authorization to obtain all relevant, private medical records.
 
Accordingly, the case is REMANDED for the following action:
 
1. Send to the Veteran and his representative a letter requesting that he provide additional information regarding his current and former employment status, to include completion of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.
 
2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his right wrist disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.
 
For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.
 
All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.
 
3. Thereafter arrange for the Veteran to undergo an evaluation by an appropriate examiner to evaluate the combined impact of his service-connected disabilities on his economic adaptability since 2008.  The examiner must be provided access to the claims file and all files in Virtual VA and VBMS, and the examiner must specify in the examination report that all files have been reviewed.  
 
In particular, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.  
 
A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.
 
4. Thereafter, the AOJ must readjudicate the issue.  If the benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


